Exhibit CELSIUS HOLDINGS REPORTS INCREASED REVENUE DELRAY BEACH, Fla., August 4 — Celsius Holdings, Inc. (OTC BB: CSUH.OB) today reported revenue of $1.2 million for the three months ended June 30, 2009 versus $1.0 million for the same period in the previous year, an increase of 16.6 percent.Revenue for the six month period ended June 30, 2009 was $2.1 million versus $1.5 million for the same period in the previous year, an increase of 39.4%. The company recorded a net loss of $1.4 million for the three month period ended June 30, 2009 versus $916,000 for the same period last year, or $0.01 per basic and diluted share. Mr. Stephen C. Haley, chairman and CEO said: “Reorders continue to grow as Celsius is getting more traction in our key retailers. All of the progress made this quarter is not reflected in the financial results. The year over year revenue picture is especially clouded by the large international order we shipped in the same quarter last year.” Mr. Haley continued: “We expect that much of the ground work laid in the first half of this year will now start to be reflected in the revenue in the second half.
